Han: Robert S. Calvert     OPINION NO. WW 390
 Comptroller of Public Accounts
 Capitol Station            Re: If an applicant (an author-
 Austin, Texas                  ized licensed dealer) for
                                lnltlal.reglstratlon of a
                                motor vehicle In his or its
                                own name truthfully affirms
                                on oath that he purchased
                                the vehicle "for the exalus-
                                ive purpose of resale and
                                not for use other than to
                                demonstrate same to prospec-
                                tive purchasers thereof In
                                an effort to effeot the re-
                                sale thereof," would either
                                of the taxes lm osed by Sec.
                                l(8) and Sec. 27a) of Artlcle
 Dear Mr. Calvert:              7047k, VACS, be due?
       You request the opinion of this office on the follow-
 lng question:
         "If an applicant (an authorized licensed dealer)
       for Initial registration of a motor vehicle In his
       or Its own name truthfully affirms on oath that he
       purchased the vehicle 'for the exclusive purpose
       of resale and not for use other than to demonstrate
       same to prospective purchasers thereof In an effort
       to effect the resale thereof,' would either of the
       taxes Imposed by Sec. 1 (a) and Sec. 2(a) of Article
       7O&'k, VACS, be due?"
       In order to make your question specifically applicable
 to the facts upon which you request the oplnlon we have ln-
 serted In parenthesis after the word applicant "an authorized
 licensed dealer".
        Under the facts submitted by you, we hold that neither
  the sales tax nor use tax imposed by Sections 1 and 2 I%-
. spectlvely of Article 7047k, Vernon's Civil Statutes, would
  be due on the demonstration cars of authorized licensed
  dealers until such cars are sold. Whether a sales or use
  tax would then accrue would depend upon the facts.
       Hon. Robert S. Calvert, page 2,      Opinion No. WW 390


               We do not pass upon the right, method and form
       of registration of such cara, by such auth6rlzed licensed
       dealers, as this question Is not before us.
                                S U,M M A R.Y
                Demonstration cars of authorized licensed
                motor vehicle dealers are'not subject to
                either the sales tax or use tax Imposed
                by Sections l.and 2 tispectlvely of
                Article 7047k, V.C.S. until such cars
                are eold.
                We do not pas8 upon the right, method and
                form of registration of such cars, by such
                authorized licensed dealers, as this question
                Is not berore us.
                                        Yours very truly
                                         WILL WILSON
                                        Attorney  General of,Texas



,...

       LPL/fb
       APPROVED:
       OPINION COMMITTEE
       Qeorge P. Blackburn, Chairman
       Ho&don   Brownlee, Jr.
       Cecil C. Rotsch
       F. C. (Jack) Goodman
       REVIEWED FORTHEATTORNEY    OENERAL
       By: W. V. GEPPERT